DETAILED ACTION
This Non-final action is responsive to the following communications: application filed on 09/10/2020.
Claims 1-20 are pending. Claims 1, 9, and 18 are independent.

Examiner Notes 
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04, Breadth of a claim is not to be equated with indefiniteness, but “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety. Per MPEP 2141.02 VI prior art must be considered in its entirety. E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103 and once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of proof shifts to the applicant.


Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
4.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
5.	Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 09/10/2020.  This IDS has been considered.

Specification Objections
6.	The Title is objected to because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: 
“Memory device which can effectively detect internal defects to improve quality”.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2011/0176375 A1).
Regarding independent claim 9, Lee teaches a memory device (Fig. 2: 20 “semiconductor memory device”) comprising: 
a memory cell array including a plurality of memory cells connected to a plurality of wordlines and a plurality of bitlines (para [0046], para [0047] in context of Fig. 2); 
a wordline driving circuit including sub-wordline decoders (Fig. 2, 4: SWD. See SWD connected to row decoder) connected to the wordlines (Fig. 2, 4: WL), 
wherein each of the sub-wordline decoders (see Fig. 4: SWD) is connected to a power line (Fig. 4: VBB power line) and is configured to output a predetermined power supply voltage (Fig. 4: VBB) through a power switch (e.g. Fig. 4: 410, 430, 450 and Fig. 3:50, 60 circuitry combined taken as power switch); and 
a logic circuit (Fig. 2: 40, 50, 60 combined) configured to control the power switch (para [0052] in context of Fig. 3, 4).
Regarding claim 10, Lee teaches the memory device of claim 9, wherein each of the sub-wordline decoders (Fig. 4: SWD) includes the power switch (Fig. 3: 410, 430, 450 portion).
Regarding claim 11, Lee teaches the memory device of claim 9, further comprising: connection circuits (Fig. 2: CONJUNCTION. See para [0050]) configured to generate the power supply voltage (Fig. 4: VBB) and driving signals (Fig. 4: PXID, PXIB) input to the sub-wordline decoders, wherein the power switch is included in the connection circuit (e.g. Fig. 3:50, 60 portion).

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

11.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2011/0176375 A1).
Regarding claim 12, Lee teaches the memory device of claim 9, further comprising: a row decoder (Fig. 2: 38) configured to control the wordline driving circuit (see Fig. 2 SWD and 38). Lee teaches Fig. 4: 410, 430, 450 and Fig. 3:50, 60 circuitry combined as power switch. Lee is silent with respect  to wherein the power switch is included in the row decoder. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to rearrange portion of the switching components to be included in row decoder in order to save space. Physical rearrangement of components is within the realm of ordinary skill in the art.

	Claims 1, 3, 6, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2011/0176375 A1),  in view of Matsubara (US 2007/0223283 A1).
Regarding independent claim 1, Lee teaches a memory device (Fig. 2: 20 “semiconductor memory device”) comprising: 
a memory cell array including a plurality of memory cells connected to a plurality of wordlines and a plurality of bitlines (para [0046], para [0047] in context of Fig. 2); 
a wordline driving circuit including a plurality of sub-wordline decoders (Fig. 2, 4: SWD. See SWD connected to row decoder) connected respectively to the plurality of wordlines (Fig. 2, 4: WL), 
wherein each sub-wordline decoder (Fig. 4: SWD) is configured to input a first driving signal (Fig. 4: PXID) to the respectively connected wordline when the wordline is selected (para [0051]), and 
wherein each sub-wordline decoder is configured to input a predetermined power supply voltage (para [0051]: VBB) to the respectively connected wordline when the wordline is unselected (Fig. 4 and para [0051]: VBB); 
a sense amplifier circuit including sense amplifiers (Fig. 2: SAs) connected to the bitlines (Fig. 2 and para [0058], para [0046]).
Lee is silent with respect to remaining provisions of this claim as it pertains to bridge defect detection scheme.

    PNG
    media_image1.png
    547
    687
    media_image1.png
    Greyscale

Matsubara teaches – 
a logic circuit (“logic processing circuit” and “redundancy circuit” combined) configured to determine a failure of at least one of the memory cell array and the wordline driving circuit (defect shown in Fig. 4 encompasses defect of SW) by floating unselected sub-wordline decoders (para [0067]: “…detect a short by setting the semiconductor memory device to a dedicated test mode by the MRS signal and by floating the nonselected word line…”) while the first driving signal is (Fig. 8A, 8B in context of para [0067], para [0065]. Lee teaches selected and unselected WL can be biased at same time or at different times and no restriction imposed), and 
detecting data of memory cells connected to the unselected wordlines using at least one of the sense amplifiers (para [0067], para [0068]: data written and then read).
Lee and Matsubara are in analogous field of art of DRAM memory and peripherals with compatible memory device architecture.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Matsubara into the teachings of Lee such that a test scheme can be employed to detect SWL defect in order to reduce read/ write error.
Regarding claim 3, Lee and Matsubara teach the memory device of claim 1. Lee teaches wherein each of the sub-wordline decoders (Fig. 4: SWD) includes a first switch element (Fig. 4: 410) configured to receive the first driving signal (Fig. 4: PXID), and a second switch element (Fig. 4: 430) and a third switch element (Fig. 4: 450) each configured to receive the power supply voltage (Fig. 4: VBB), and wherein the first switch element and the second switch element are commonly controlled by a wordline enable signal (Fig. 4: NWEIB) and the third switch is controlled by a second driving signal (Fig. 4: PXIB) different from the first driving signal.
Regarding claim 6, Lee and Matsubara teach the memory device of claim 1. Lee teaches wherein the power supply voltage is a negative constant voltage (para [0051]: negative VBB).
Regarding independent claim 18, Lee teaches  a memory device (Fig. 2: 20 “semiconductor memory device”) comprising: 
a plurality of memory cells connected to a plurality of wordlines and a plurality of bitlines (para [0046], para [0047] in context of Fig. 2); 
connection circuits (Fig. 2: 30, 40, CONJUNCTION combined) configured to generate a driving signal (Fig. 2, 3, 4: PXID, PXIB) to drive the memory cells; 
sub-wordline decoders (Fig. 2, 4: SWD) connected between the connection circuits and the plurality of wordlines (see Fig. 2 arrangement) and configured to (configured to interpreted as functional capability for a circuit setup) determine a selected wordline and unselected wordlines from the plurality of wordlines (SWD are connected to row decoder and PXI generator and thus capable of detecting selected, unselect5ed word lines. See in context of Fig. 2 and para [0049]); and 
a logic circuit (Fig. 2: 40, 50, 60) configured to control  the sub-wordline decoders such that a power supply voltage (Fig. 6: PXID levels) is input to the plurality of wordlines during a first time (para [0054], para [0056] in context of Fig. 7) and 
to control the sub-wordline decoders such that a driving voltage (para [0053]-para [0056]: VPP), higher than the power supply voltage (para [0053]: VPP is highest PXID level), is input to the selected wordline (para [0051]: teaches SWL are driven to VPP)
Lee is silent with respect to remaining provisions of this claim.
Matsubara teaches – 
VPP is drive to selected SWL (see Fig. 8B and para [0065]) and
(para [0067]: “…detect a short by setting the semiconductor memory device to a dedicated test mode by the MRS signal and by floating the nonselected word line…”. See also para [0065] in context of Fig. 8A) during a second time (last Hi Z period in the last standby period shown in Fig. 7) subsequent to the first time (Fig. 7: VPP input ).
Lee and Matsubara are in analogous field of art of DRAM memory and peripherals with compatible memory device architecture.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Matsubara into the teachings of Lee such that a test scheme can be employed to detect SWL defects in order to reduce read/ write error.
Regarding claim 19, Lee and Matsubara teach the memory device of claim 18. 
Lee teaches a sense amplifier circuit including sense amplifiers (Fig. 2: SAs) connected to the plurality of bitlines and configured to read data from the memory cells (para [0046]), 
Matsubara teaches
wherein the logic circuit is configured to detect a failure (para [0067]) of at least one of the wordlines and the sub-wordline decoders based on data read (e.g. data “high” written and read) from the memory cells by the sense amplifier circuit after the second time (see para [0067] and para [0068]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Matsubara into the teachings of Lee 
Regarding claim 20, Lee and Matsubara teach the memory device of claim 18. Lee teaches further comprising: a power switch (Fig. 3: 50, 60) connected between the sub-wordline decoders (Fig. 4: SWD) and a power line (e.g. Fig. 4: VBB), and configured to supply the power supply voltage turn on and off (e.g. Fig. 4: PXIB control signal) in response to control of the logic circuit (PXIB generation controlled by logic circuit).

Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
Cho (US 2011/0032785 A1): Fig. 1-Fig. 10 disclosure applicable for all claims. 
KIM (US 2014/0347951 A1): Fig. 1-Fig. 9 disclosure applicable for all claims.

    PNG
    media_image2.png
    592
    902
    media_image2.png
    Greyscale

KIM teaches sub wordline driver and array architecture.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.




Allowable Subject Matter
Claims 2, 4-5, 7-8, 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims above , the prior art of record does not appear to teach, suggest, or provide motivation for combination for the limitations of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        
(Master of Engineering, Electrical Engineering, USA)